                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 NOEL MARTINEZ, ET AL.

          Plaintiffs

              v.                                CIVIL NO. 16-2430(RAM)

 UNITED STATES OF AMERICA

          Defendants



                                        ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

                                    I. BACKGROUND

     On    July    10,     2019,    this    Court    issued   an    order   granting

defendant’s       motion    to     exclude    the    testimony      of   Plaintiffs’

proffered expert witness Dr. José R. Ortiz-Feliciano. (Docket No.

46). Currently pending before the Court is Plaintiffs’ Motion for

Reconsideration of Opinion and Order Entered at Docket No. 46.

(Docket No. 48). After analyzing the arguments raised by the

Plaintiffs as well as conducting an additional review of Dr. Ortiz-

Feliciano’s    two-page       expert       report,   This   Court    reaffirms   its

initial conclusion that Dr. Ortiz’s testimony does not comply with

Fed. R. Evid. 702 and Fed. R. Civ. P. 26(a)(2)(B). Plaintiff’s

Motion for Reconsideration is DENIED.
Civil No. 16-2430 (RAM)                                                           2


                             II. STANDARD OF REVIEW

       District courts may grant a motion for reconsideration if the

moving party shows that there is “(1) newly discovered evidence

that    would   change      the   result,   (2)   an   intervening    change     in

controlling law, or (3) the need to correct a manifest error of

law or fact.” Moreno-Perez v. Toledo-Davila, 266 F.R.D. 46, 48

(D.P.R. 2010) (citing Silva Rivera v. State Ins. Fund Corp., 488

F.Supp.2d 72, 78 (D.P.R. 2007)). These motions may not be used by

the losing party to rehash matters previously decided by the court,

repeat old arguments that have been rejected, or raise legal

theories that should have been raised earlier. Sanchez Rodriguez

v. Departamento de Correccion y Rehabilitacion, 537 F. Supp. 2d

295, 297 (D.P.R. 2008).

                                  III. ANALYSIS

       Plaintiffs attempt to meet this standard by arguing that the

Court has no justification to strike the expert witness testimony

given   that    all   the    information    required    by   Fed.    R.   Civ.   P.

26(a)(2)(B) was provided, albeit not in the report. (Docket No. 48

at 7-12). Plaintiffs state that in addition to the report itself,

they provided copies of the medical literature used by Dr. Ortiz-

Feliciano as well as his CV, and that during his deposition Dr.

Ortiz-Feliciano testified regarding the compensation he received

for his report and the cases in which he has participated in the

past. (Docket No. 48 at 7-8). However, the report itself does not
Civil No. 16-2430 (RAM)                                          3


contain this information. (Docket No. 48-2). It is worth noting

that generally, Fed. R. Civ. Proc. 26 “does not allow parties to

cure deficient expert reports by supplementing them with later

deposition testimony.”    Rodriguez v. Torres, 2015 WL 1138256, at

*6 (D.P.R. Mar. 13, 2015), aff'd sub nom. Santos-Rodriguez v.

Seastar Sols., 858 F.3d 695 (1st Cir. 2017) (internal citations

omitted).

     Despite Plaintiffs’ allegations to the contrary, the report

fails to identify the national standard of care. (Docket No. 48-

2). Instead, after providing a brief summary of the hospital

records, the report states in a conclusory fashion that “[t]his is

a departure from the accepted medical practice.” (Docket No. 48-2

at 2). This District has established that failing to adequately

define the national standard of care consists of grounds for

striking an expert witness report in medical malpractice cases.

See Vargas-Alicea v. Continental Casualty Company, 2019 WL 1453070

(D.P.R. 2019) (striking an expert witness report that instead of

identifying the national standard of care, only stated what the

clinic should have done differently).

     Moreover, Dr. Ortiz-Feliciano’s report does not mention any

data or medical literature, beyond the hospital records, used to

sustain his contention that there was a deviation from the standard

of care. To comply with Fed. R. Civ. P. 26(a)(2)(B), the report

necessarily needed to include this information, not simply provide
Civil No. 16-2430 (RAM)                                                      4


copies of medical literature. However, the main flaw of Dr. Ortiz-

Feliciano’s report in this regard is not failing to mention the

medical literature that he used. The fundamental issue is that it

does not relate the content of the publications utilized to his

belief that the national standard of care was not met. See Vargas-

Alicea v. Continental Casualty Company, 2019 WL 1453070, at *2

(D.P.R. 2019) and Baker v. Chevron USA, Inc., 680 F. Supp. 2d 865,

878 (S.D. Ohio 2010), aff'd sub nom. Baker v. Chevron U.S.A. Inc.,

533 F. App'x 509 (6th Cir. 2013)(striking an expert report in part

because   the    expert   “made   no    effort    to   connect   the   medical

literature to his opinions.”)

     Without fundamental information such as the national standard

of care and why Dr. Ortiz-Feliciano believes that there was a

deviation from it, the report in question is not reliable nor

helpful to the trier of fact. Thus, the report fails to comply

with Fed. R. Evid. 702. In their Motion for Reconsideration,

Plaintiffs      posit   that   courts    should    not   exclude   debatable

scientific evidence “except when defects are obvious on the face

of a proffer”. (Docket No. 48 at 6) (citing Margaret A. Berger,

Procedural Paradigms for Applying the Daubert Test, 78 Minn. L.Rev.

1345, 1379–80, 1381 (1994)). This is one of those instances.

     Lastly, this Court will not consider the dismissal of the

case at this time given that a dispositive motion has not been

filed to that end.
Civil No. 16-2430 (RAM)                                          5


                           IV. CONCLUSION

    For the reasons set forth herein, the Court reaffirms its

determination that Dr. Ortiz-Feliciano’s      report and proffered

testimony do not fulfill the requirements of Fed. R. Evid. 702,

Fed. R. Civ. P. 26(a)(20(B) and the applicable case law. (Docket

No. 46). Wherefore, Plaintiff’s Motion for Reconsideration at

Docket No. 48 is DENIED.

    IT IS SO ORDERED.

    In San Juan Puerto Rico, this 26th day of July 2019

                               S/ RAÚL M. ARIAS-MARXUACH
                               United States District Judge
